UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4849


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE RUSSELL JOHNSON, a/k/a J,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:09-cr-00085-JPB-DJJ-1)


Submitted:   April 21, 2011                 Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher L. Prezioso, LUTTRELL & PREZIOSO PLLC, Martinsburg,
West Virginia, for Appellant. William J. Ihlenfeld, II, United
States Attorney, Paul T. Camilletti, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jermaine    Russell     Johnson         pled    guilty      to    possession

with intent to distribute cocaine base, and the district court

sentenced him to 135 months’ imprisonment.                          On appeal, Johnson

challenges       the     firearm      enhancement        used       to     calculate      his

Guidelines range.           The Government asserts that Johnson waived

the right to challenge his sentence in his plea agreement.                                    We

agree    with     the     Government’s       position         and    dismiss      Johnson’s

appeal.

               It is well-settled that “a defendant may waive in a

valid plea agreement the right of appeal under 18 U.S.C. § 3742

[2006].”       United States v. Wiggins, 905 F.2d 51, 53 (4th Cir.

1990).     “Whether a defendant has effectively waived the right to

appeal is an issue of law that [this court] review[s] de novo.”

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                                    In

undertaking that review, we will enforce an appellate waiver

where such a waiver “is knowing and intelligent and the issue

sought    to    be   appealed      falls     within     the    scope       of    the    appeal

waiver.”       United States v. Poindexter, 492 F.3d 263, 270 (4th

Cir. 2007).

               Johnson    asserts     that       his   plea    was       not    knowing       and

voluntary       because     he     could     not       have    foreseen         the     future

erroneous       application      of    the    firearm         enhancement.             Only    a

“narrow class of claims involves errors that the defendant could

                                             2
not have reasonably contemplated when the plea agreement was

executed.”         Id.   (internal    quotation          marks       omitted).           For

example, claims that proceedings following the guilty plea were

conducted in violation of the defendant’s Sixth Amendment right

to counsel, United States v. Attar, 38 F.3d 727, 732-33 (4th

Cir. 1994), or that a sentence was imposed in excess of the

statutory      maximum    penalty    “or       based     on     a    constitutionally

impermissible factor such as race,” United States v. Marin, 961
F.2d 493, 496 (4th Cir. 1992), fall within the narrow category

of claims excluded from an appellate waiver.

            Johnson’s      claim    that       the   district        court       erred    in

imposing     his    sentence   does     not       rise     to       the    level    of     a

“reasonably unforeseeable” constitutional violation, but rather

constitutes a routine challenge to the procedural reasonableness

of his sentence.         See United States v. Brown, 232 F.3d 399, 405

(4th Cir. 2000) (nothing that, if an express appeal waiver does

not preclude a challenge that a sentence is illegal or improper,

the covenant not to appeal becomes meaningless).                                Therefore,

this   claim    falls    squarely    within      the     scope      of    the    appellate

waiver, and Johnson’s failure to foresee the possibility of an

enhancement does not invalidate his waiver.                          Accordingly, we

dismiss    Johnson’s      appeal.      We       dispense      with        oral    argument

because the facts and legal contentions are adequately presented



                                           3
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               4